Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the claim requires that the oxygen reactant is contacted with the substrate after being contacted with the indium, zinc, and germanium precursors, however, it is unclear whether the oxygen is contacted after each of the metal precursors are provided to the substrate or whether all the metal precursors are provided and then the oxygen reactant is provided. For the purposes of examination, the claim is being interpreted as through contacting the oxygen reactant after being 
	Regarding claim 10, the claim requires an indium zinc oxide sub-cycle and a germanium zinc oxide sub-cycle, however, it is unclear what precursor or reactant sequence is required for these sub-cycles. For the purposes of examination, the claim is being interpreted as though an indium zinc oxide sub-cycle can include a sequence of pulsing indium/zinc/oxygen reactant or indium/oxygen reactant/zinc/oxygen reactant, or indium and zinc/oxygen reactant where a germanium zinc oxide sub-cycle can include a sequence of pulsing germanium/zinc/oxygen reactant, or germanium/oxygen reactant/zinc/oxygen reactant, or germanium and zinc/oxygen reactant. Appropriate action is required without adding new matter.
	Regarding claims 12-14, the claims describe the various sub-cycles that need to be repeated N2 or N3 times where they include various combinations of indium, zinc, germanium, and oxygen reactants, however, it is unclear what sequence of precursors/reactant pulses is required for these sub-cycles. For the purposes of examination, the claims are being interpreted as though a zinc indium oxide sub-cycle includes pulsing zinc/indium/oxygen reactant, a zinc germanium oxide sub-cycle includes pulsing zinc/germanium/oxygen reactant, and an indium germanium oxide sub-cycle includes pulsing indium/germanium/oxygen reactant, where the metallic 
	Regarding claim 15, the claim requires and indium zinc oxide sub-cycle and an indium germanium oxide (IGeZO) sub-cycle, such that it is unclear what is required for these sub-cycles. For the purposes of examination, the claim is being interpreted as though an indium zinc oxide sub-cycle can include a sequence of pulsing indium/zinc/oxygen reactant or indium/oxygen reactant/zinc/oxygen reactant, or indium and zinc/oxygen reactant where an indium germanium oxide sub-cycle can include a sequence of pulsing indium/germanium/oxygen reactant, or indium/oxygen reactant/germanium/oxygen reactant, or indium and germanium/oxygen reactant.
	Further, it is noted that the indium germanium oxide sub-cycle is referred to as an IGeZO sub-cycle, such that it is unclear whether this cycle is intended to be an indium germanium zinc oxide sub-cycle or an indium germanium oxide (IGeO) sub-cycle. For the purposes of examination, the claim is being interpreted as being an indium germanium oxide sub-cycle. Appropriate action is required without adding new matter.
	Regarding claim 16, the claim is indicated as being dependent on claim 21, however, there is no claim 21. For the purposes of examination, the claim is being interpreted as being dependent on claim 15, which provides antecedent basis for the claim. Appropriate action is required without adding new matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5, 6, 8-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2014/0210835 A1 and Chu, US 2018/0233546 A1.
	Regarding claim 1, Hong teaches an atomic layer deposition (ALD) process for forming an indium germanium zinc oxide (IGeZO) layer in a transistor device (forming an active layer in a thin film transistor (TFT) device, 0006, where the active layer or mixed metal oxide layer is formed by ALD, 0007-0008, 0089, and 0091, where the mixed metal oxide layer includes oxides formed of post-transition metals including Zn, Ge, and In, 0064, 0081, and 0091, such that the oxide formed includes IGeZO), the ALD process comprising a deposition cycle comprising alternately and sequentially contacting a substrate in a reaction space with precursors and an oxygen reactant, and repeating the deposition cycle until a thin film of the desired thickness has been formed (where the oxide film is formed by pulsing a first metal precursor (A) such as a germanium-containing precursor, pulsing a second metal precursor (B) such as an indium-containing precursor or zinc-containing precursor, and pulsing a third metal precursor (C), where an oxidant precursor is also pulsed such as water, ozone, or oxygen, i.e. an oxygen reactant, 0071-0073, 0079, 0080, and 0107-0111, where the multi-component metal oxide thin film is achieved sequentially with alternating the precursors as indicated by the various A/B/C sequences where the cycles are repeated, 0068, 0078-0079, where the deposition is done in a reaction chamber, 0067, and the ALD cycles are repeated to form the desired thickness, 0068, such that when performing the ALD sequences, i.e. A/B/C sequences in forming the multi-component 
	Hong teaches that the oxide semiconductor layer or active layer has a source region, a drain region, and a channel region (0010), such that the mixed metal oxide will include forming a channel in the TFT device. 
	They do not specifically teaches that the channel region of the TFT is formed from IGeZO.
	Chu teaches a display device that includes a thin film transistor (abstract). They teach that the material of the channel of the thin film transistor can be formed from an oxide semiconductor material such as indium germanium zinc oxide (0019).
	From the teachings of Chu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hong to have formed the channel region of the TFT device from IGeZO because Chu indicates that such a material is desired for a channel in a TFT and Hong teaches that the oxide semiconductor layer can be formed from IGeZO where the 
	Regarding claim 5, Hong in view of Chu suggest the limitations of instant claim 1. Hong further teaches using diethyl zinc as the zinc containing precursor (0071), i.e. an alkyl zinc compound.
	Regarding claim 6, Hong in view of Chu suggest the limitations of instant claim 1. Hong further teaches using an indium-containing precursor such as indium chloride (an indium halide), trimethyl indium, or cyclopentadienyl indium, i.e. InCp (0072). 
	Regarding claim 8, Hong in view of Chu suggest the limitations of instant claim 1. Hong further teaches that the temperature during the deposition process is in the range of 20°C to about 600°C, typically below about 480°C (0067). Therefore, Hong suggests depositing at a temperature overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 9, Hong in view of Chu suggest the limitations of instant claim 1. Hong further teaches pulsing the oxygen containing reactant or oxidant precursor after each of the metal precursors (0078-0079). They teach that different sequences of the first, second, and third metal oxide layers can vary the sequence of the individual binary oxides and tune the composition of the multi-component metal oxide thin film, where example sequences include A-B-C-A, etc. (0079). Therefore, when forming the A-B-C-A sequence the substrate will be exposed to A/oxidant, B/oxidant, and C/oxidant such that in the deposition cycle the substrate will be contact with the 
Regarding claim 10, Hong in view of Chu suggest the limitations of instant claim 1. Hong further teaches pulsing the oxygen containing reactant or oxidant precursor after each of the metal precursors (0078-0079). They teach that different sequences of the first, second, and third metal oxide layers can vary the sequence of the individual binary oxides and tune the composition of the multi-component metal oxide thin film, where example sequences include A-B-C-A, A-B-C-B, A-B-C-C, A-B-B-C, A-A-B-B, A-B-A-B, etc. (0079). Therefore, since they teach optimizing the subcycle sequences to provide the desired film, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed an indium zinc oxide subcycle and a germanium zinc oxide subcycle, i.e. an ABCB sequence (indium precursor/oxygen reactant/zinc precursor /oxygen reactant/germanium precursor /oxygen reactant/zinc precursor /oxygen reactant) with the expectation of forming the IGeZO film because it will provide all the metal oxides required for the film while providing the desired metal oxide sequence for tuning the film properties, where the sequence is interpreted as discussed in the 112(b) rejection above. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum sequence of providing the precursors and oxygen reactant for forming the IGeZO film from the teachings of Hong in view of Chu since they provide the suggestion of optimizing the sequence, i.e. the order of mixing.
Regarding claim 11, Hong in view of Chu suggest the limitations of instant claim 1. Hong further teaches pulsing the oxygen containing reactant or oxidant precursor after each of the metal precursors (0078-0079). They teach that different sequences of the first, second, and third metal oxide layers can vary the sequence of the individual binary oxides and tune the composition of the multi-component metal oxide thin film, where example sequences include A-B-C-A, A-B-C-C, A-B-B-C, etc. (0079). Therefore, when performing a sequence of, for example, A-B-C-C, where A is the zinc precursor, B is the indium precursor, and C is the germanium precursor, the deposition cycle that is repeated N1 time to form the desired thickness will include a zinc oxide sub-cycle of exposing the substrate alternately and sequentially to the zinc precursor and the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, according to MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, it would have been 
Regarding claims 15 and 16, Hong in view of Chu suggest the limitations of instant claim 1. Hong further teaches pulsing the oxygen containing reactant or oxidant precursor after each of the metal precursors (0078-0079). They teach that different sequences of the first, second, and third metal oxide layers can vary the sequence of the individual binary oxides and tune the composition of the multi-component metal oxide thin film, where example sequences include A-B-C-A, A-B-C-B, A-B-A-C, A-B-C-C, A-B-B-C, A-A-B-B, A-B-A-B, etc. (0079). They teach that the sequences can include a plurality of first deposition cycles and second deposition cycles (0008). They teach that the sequence of deposition can be digitally programmed (0079), indicating that the sequence is preselected. Therefore, since they teach optimizing the subcycle sequences to provide the desired film, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed an indium zinc oxide subcycle that is repeated N2 times and an indium germanium oxide subcycle, i.e. an ABAC sequence that is repeated N1 times for forming the film with the desired thickness with the expectation of forming the IGeZO film because it will provide all the metal oxides required for the film, where the sequences are optimized to provide the desired film. Further, since they suggest varying the sequences of the subcycles so as to provide the desired film, where the sequence is preselected, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, according to MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Further, according to MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Chu as applied to claim 1 above, and further in view of Palley, US 2008/0119098 A1 and Blomberg, US 2013/0309417 A1.
	It is noted that the second inventor is used for US 2013/0309417 A1 to differentiate between Matero references.
	Regarding claims 2 and 3, Hong in view of Chu suggest the limitations of instant claim 1. Hong further teaches using oxygen-containing reactants for zinc that include water, ozone, and oxygen (0071). They teach using oxygen-containing precursors for indium that include oxygen, ozone, water, and hydrogen peroxide (0072). 
	They do not teach contacting the substrate with an additional reactant.
	Palley teaches a method for depositing an encapsulation layer onto a surface of polymeric fibers by ALD (abstract). They teach depositing materials such as ZnO, GeO2, In2O3, etc. (0035). They teach that useful vaporized or vaporizable second precursors include water, oxygen, ozone, nitrous oxide, nitric oxide, nitrogen dioxide, hydrogen peroxide, etc. (0037). Therefore, they indicate that suitable oxygen-containing reactants for forming oxides such as zinc oxide, germanium oxide, and indium oxide include water, oxygen, ozone, nitrous oxide, nitric oxide, nitrogen dioxide, and hydrogen peroxide.

	From the teachings of Palley and Blomberg, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hong in view of Chu to have used a mixture of oxygen-containing reactants comprising hydrogen peroxide, N2O, or NO2 along with water or oxygen, etc. because Palley indicates that suitable oxygen-containing reactants for forming oxides such as zinc oxide, germanium oxide, and indium oxide include water, oxygen, ozone, nitrous oxide, nitric oxide, nitrogen dioxide, and hydrogen peroxide and Blomberg indicates that the same materials are suitable oxygen-containing reactants for forming metal oxides by ALD, where mixtures can be used such that it will be expected to provide a desirable mixture of oxygen-containing materials for forming the IGeZO films, where the additional reactant (hydrogen peroxide, N2O, or N-O2) will be provided simultaneously with the oxygen reactant as mixture of the materials.



Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Chu as applied to claim 1 above, and further in view of Matero, US 2014/0065841 A1.
	Regarding claim 4, Hong in view of Chu suggest the limitation of instant claim 1.
	They do not teach the germanium precursor.
	Matero teaches forming a germanium oxide thin film by ALD by contacting the substrate with a vapor phase Ge precursor, removing excess Ge precursor, contacting the substrate with a vapor phase oxygen precursor, removing excess oxygen precursor and any gaseous by-products, and repeating the contacting and removing steps for form the film of the desired thickness (abstract). They teach that the Ge-precursor comprises at least one amine or alkylamine ligand (0007). They teach that the Ge precursor is TDMAGe, i.e. tetrakis(dimethylamino) germanium (0011 and 0034). 
	From the teachings of Matero, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hong in view of Chu to have used TDMAGe as the germanium precursor because Matero indicates that such a material successfully deposits germanium oxide by ALD such that it will be expected to provide a suitable precursor for the deposition of the germanium portion of the IGeZO film by ALD. Therefore, in the process of Hong in view of Chu and Matero the Ge precursor will include an alkyl amine ligand, i.e. dimethylamino ligand.
	Regarding claim 7, Hong in view of Chu suggest the limitations of instant claim 1. As discussed above for claims 5 and 6, Hong suggests suing trimethyl indium . 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Chu as applied to claim 1 above, and further in view of Blomberg, US 2013/0309417 A1.
	It is noted that the second inventor is used for US 2013/0309417 A1 to differentiate between Matero references.
	Regarding claims 12-14, Hong in view of Chu suggest the limitation of instant claim 1. Hong further teaches pulsing the oxygen containing reactant or oxidant precursor after each of the metal precursors (0078-0079). They teach that different sequences of the first, second, and third metal oxide layers can vary the sequence of the individual binary oxides and tune the composition of the multi-component metal oxide thin film, where example sequences include A-B-C-A, A-B-C-C, A-B-B-C, etc. (0079).
	They do not teach using subcycles where a deposition cycle pulses a first metal precursor, a second metal precursor, and then an oxygen reactant.
	Blomberg teaches forming multi-component oxide thin films by ALD (abstract). They teach producing the multi-component oxide films by mixing two individual metal oxide deposition cycles A+O and B+O (0008). They teach that in a general ALD cycle a first reactant is provided to the chamber, excess reactant is purged, a second reactant is pulsed to the chamber to react with the first, and then excess second reactant and by-products are purged (0015). They teach that in forming the multi-component oxide films a second metal source material can be introduced to the ALD process, where a third, fourth, fifth, etc. metal compound can also be used (0033). They teach that each 
	From the teachings of Blomberg, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the ALD deposition cycle for Hong in view of Chu can include any combination of precursor pulses where the zinc/indium/germanium precursors can be provided alternately and sequentially followed by the oxygen reactant because Blomberg indicates that multicomponent metal oxide films can be formed using deposition cycles including forming oxide layers of each individual metal precursor (A+O/B+O/C+O, as in Hong) or the deposition cycles can sequentially pulse the metal precursors followed by the oxygen containing reactant (A+B+O or A+B+C+O), where both Hong and Blomberg indicate that the sequence of materials can be modified to provide the desired film properties 
Therefore, for claim 12, in the process of Hong in view of Chu and Blomberg, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the deposition cycle repeated N1 times having a zinc indium oxide sub-cycle that is repeated N2 times that comprises alternately and sequentially contacting the substrate with the zinc precursor, the indium precursor, and the oxygen reactant (i.e. zinc precursor/indium precursor/oxygen reactant) and a germanium sub-cycle that is repeated N3 time and comprises alternately and sequentially contacting the substrate with the germanium precursor and the oxygen reactant, where N is an integer because it will be expected to provide a IGeZO film having the optimized or tuned composition. 
Therefore, for claim 13, in the process of Hong in view of Chu and Blomberg, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the deposition cycle repeated N1 times having a zinc germanium oxide sub-cycle that is repeated N2 times that comprises alternately and sequentially contacting the substrate with the zinc precursor, the germanium precursor, and the oxygen reactant (i.e. zinc precursor/germanium precursor/oxygen reactant) and an indium sub-cycle that is repeated N3 time and comprises alternately and sequentially contacting the substrate with the indium precursor and the oxygen reactant, where N is an integer because it will be expected to provide a IGeZO film having the optimized or tuned composition. 
Therefore, for claim 14, in the process of Hong in view of Chu and Blomberg, it would have been obvious to a person having ordinary skill in the art before the effective 
According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, according to MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
	Therefore, since Hong and Blomberg suggest optimizing the subcycle sequence to provide the desired film, where the film comprises IGeZO, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the sequence to meet the requirements of claims 12-14 to . 

	
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2014/0210835 A1 in view of Palley, US 2008/0119098 A1, and Blomberg, US 2013/0309417 A1.
	It is noted that the second inventor is used for US 2013/0309417 A1 to differentiate between Matero references.
	Regarding claims 17 and 19, as noted above for claims 1, Hong provides a process of forming an IGeZO film on a substrate in a reaction space by conducting a deposition cycle comprising contacting the substrate with a vapor phase indium precursor, a vapor phase germanium precursor, a vapor phase zine precursor, and a first oxygen reactant, where the cycle is repeated as many time as desired until a suitable thickness of the film has been reached. Since they teach repeating the ALD cycle as many times as desired to form the desired thickness (0068), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the number of repetitions to be within the claimed range so as to provide a suitable IGeZO film thickness since the thickness it optimized by repeating the cycles. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Hong does not teach exposing the substrate to a second reactant.
	As discussed above for claims 2 and 3, Palley and Blomberg provide the suggestion of forming a mixture of the oxygen containing reactant and N2O, NO2, or hydrogen peroxide to form a suitable oxygen-containing reaction mixture. Therefore, in the process of Hong in view of Palley and Blomberg the substrate will also be contacted with the first oxygen reactant and a second reactant comprising N2O, NO2, or hydrogen peroxide simultaneously as an oxygen-containing reactant mixture.
Regarding claim 18, Hong in view of Palley and Blomberg suggest the limitations of instant claim 17. Hong further teaches pulsing the oxygen containing reactant or oxidant precursor after each of the metal precursors (0078-0079). They teach that different sequences of the first, second, and third metal oxide layers can vary the sequence of the individual binary oxides and tune the composition of the multi-component metal oxide thin film, where example sequences include A-B-C-A, etc. (0079). Therefore, when forming the A-B-C-A sequence the substrate will be exposed to A/oxidant, B/oxidant, and C/oxidant such that in the deposition cycle the substrate will be contact with the oxygen reactant after being contacted with each of the indium, zinc, and germanium precursors and further the C/oxidant exposure will result in contacting the substrate with oxygen reactant after being contacted with the indium, zinc, and germanium precursors (since the substrate will be exposed to all three precursors before being exposed to the last oxygen reactant pulse in the ABC sequence).

	
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Palley and Blomberg as applied to claim 19 above, and further in view of Fukazawa, US 2016/0168699 A1 and Quick, US 2014/0027775 A1.
	Regarding claim 20, Hong in view of Palley and Blomberg suggest the limitations of instant claim 19. Hong teaches that thermal energy can be provided to the substrate to active surface reactions between the first precursor and the second precursor to form a film layer, however, other energetic means, such as a plasma, may be combined with the thermal energy to drive the reaction (0068 and 0107-0108). 
	They do not teach that the second reactant is provided to the reaction space continuously during the deposition cycle.
	Fukazawa teaches a method for forming a metal oxide film on a substrate by plasma enhanced ALD (PEALD) (abstract). They teach that the process includes introducing an amino-based metal precursor in a pulse to a reaction space where a substrate is placed, using a carrier gas, and continuously introducing a reactant gas to the reaction space, applying RF power in a pulse to the reaction space wherein the pulse of the precursor and the pulse of RF power do not overlap (abstract). They teach controlling the process temperature and the partial pressure of the reactant gas to control the crystallinity of the film while allowing the film to sufficiently undergo oxidization so that it exhibits sufficient chemical resistance and mechanical strength (0006). They teach that by providing the reactant gas continuously, the process can be simplified and productivity is improved (0006). They teach that the reactant gas is at least one oxidizing gas selected from the group consisting of O2, N2O, etc. (0029). 
	Quick teaches a method of forming a metal chalcogenide material by introducing at least one metal precursor and at least one chalcogen precursor into a chamber 
	From the teachings of Fukazawa and Quick, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hong in view of Palley and Blomberg to have deposited the IGeZO film by PEALD where the oxygen-containing reactants, i.e. the oxygen reactant and the second reactant, are continuously supplied because Hong teaches that the films can be deposited with plasma energy, Fukazawa teaches that continuously flowing an oxidizing reactant PEALD deposition of metal oxide simplifies the process and improve productivity, where the metal precursor is an amino precursor, and Quick provides amino precursors for indium, zinc, and germanium such that the process will be expected to successfully deposit the IGeZO film with improved productivity. Therefore, in the process of Hong in view of Palley, Blomberg, Fukazawa, and Quick the second reactant will be provided to the reaction space continuously during the deposition cycle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718